DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 19 NOV 2020.  The status of the claims is as follows:
Claims 1-5, 7-15, and 17-24 are pending.
Claims 1, 14, and 19 are amended.
Claims 3, 6 and 16 are canceled.
Claims 20-24 are new.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaga ‘716 in view of Palley ‘098 (U.S. PGPub 2008/0119098) and Myo ‘147 (U.S. PGPub 2008/0099147).
Claim 14 – Kaga ‘716 teaches a method of producing a semiconductor device (Abstract) comprising:
Alternately introducing (Figure 11, PG 0068) a material gas that contains a molybdenum element (PG 0136, molybdenum hexachloride) and a reduction gas that reduces the material gas (PG 0124, ammonia; PG 0136 teaches molybdenum hexachloride as an alternative to the exemplified titanium tetrachloride), to a space containing a target to be used as the semiconductor device (PG 0026, a substrate is placed in the processing chamber; the volume of the processing chamber is the space and the substrate is the target).
Kaga ‘716 does not teach a claimed molybdenum gas.  Kaga ‘716 is open to forming films other than metal nitrides (PG 0135).  Palley ‘098 is drawn to atomic layer deposition on fibrous materials (Abstract), inclusive of molybdenum compounds (PG 0035, molybdenum oxide, molybdenum carbide, molybdenum sulfide).  Palley ‘098 further discloses that molybdenum pentachloride and molybdenum hexafluoride are both known first precursors for ALD processes (PG 0035).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kaga ‘716 to use molybdenum hexafluoride as an ALD precursor as suggested by Palley ‘098, as Kaga ‘716 teaches that a molybdenum chloride is a known ALD precursor for depositing molybdenum containing films on a substrate and Palley ‘098 teaches that molybdenum chloride and molybdenum fluoride are both known to be suitable ALD precursors for depositing molybdenum containing films on a substrate. 
Kaga ‘716 / Palley ‘098 does not teach a claimed reduction gas.  Kaga ‘716 is open to forming films other than metal nitrides (PG 0135).  Myo ‘147 discloses a device for dispensing gases in ALD and CVD systems (PG 0036) and teaches that ammonia, methylsilane, and ethylsilane are all known reducing agents for forming metal-containing layers in ALD and CVD processes (PG 0036).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kaga ‘716 / Palley ‘098 to use e.g. methylsilane as a reducing agent as suggested by Myo ‘147, as Kaga ‘716 / Palley ‘098 wants to form metal-containing layers on semiconductor substrates using reduction gases to reduce metal halide 
Claim 15 – Kaga ‘716 /Palley ‘098 / Myo ‘147 teach the method of claim 14, wherein the compound is methylsilane or ethylsilane (Myo ‘147 PG 0036).
Claim 17 – Kaga ‘716 /Palley ‘098 / Myo ‘147 teach the method of claim 14, wherein the film formed on the target is formed using an atomic layer deposition method (Kaga ‘716 Figure 11, Myo ‘147 PG 0036).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kaga ‘716 /Palley ‘098 / Myo ‘147 as applied to Claim 14, and further in view of Kim ‘965.
Claim 18 - Kaga ‘716 /Palley ‘098 / Myo ‘147 does not disclose a particular structure of semiconductor substrate.  Kim ‘965 is drawn to the formation of semiconductor devices (Abstract) and teaches embodiments where metal layers of e.g. molybdenum are formed as part of flash memory semiconductor structures (PG 0059) and may be formed over diffusion barrier layers (PG 0059).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kaga ‘716 /Palley ‘098 / Myo ‘147 to use the substrates of Kim ‘965 to deposit molybdenum layers over barrier layers as part of a flash memory semiconductor structure, as Kaga ‘716 /Palley ‘098 / Myo ‘147 teaches the formation of molybdenum layers on semiconductor substrates and Kim ‘965 teaches that molybdenum metal layers can be desirably formed on semiconductor substrates comprising barrier layers as part of flash memory structures.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kaga ‘716 /Palley ‘098 / Myo ‘147 as applied to Claim 14, and further in view of Xiao ‘173 (U.S. PGPub 2006/0258173).
Claim 24 - Kaga ‘716 /Palley ‘098 / Myo ‘147 teach the method of Claim 14, but does not teach or suggest a specifically claimed compound in the reduction gas (Myo ‘147 PG 0036 discloses methylsilane and ethylsilane, which are not claimed in Claim 24).  Xiao ‘173 is drawn to precursors for CVD silicon carbo-nitride films (Abstract) and discloses that silanes and silanamines are generally known as deposition precursors for silicon and nitrogen containing films (PG 0009 for the general formula, PG 0010 and 0013 for specific recitations of N,N-dimethylsilanamine [last formula in each paragraph]; PG 0013 is specifically in context of ALD).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kaga ‘716 /Palley ‘098 / Myo ‘147 to utilize N,N-dimethylsilanamine as a deposition precursor as suggested by Xiao ‘173, as Kaga ‘716 /Palley ‘098 / Myo ‘147 want to deposit metal thin films inclusive of silicon compounds and Xiao ‘173 teaches that N,N-dimethylsilanamine is a known precursor for the deposition of silicon-containing films.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lai ‘034 (U.S. PGPub 2006/0009034) in view of Xiao ‘173.
Claim 19 – Lai ‘034 teaches a method of producing a semiconductor device (PG 0003) comprising:
alternately introducing (PG 0025) a material gas that contains tungsten element (PG 0030) and a reduction gas that reduces the material gas (PG 0030), to a space containing a target to be used as the semiconductor device (PG 0026),
wherein the reduction gas is silane or a silane derivative (PG 0030).
Lai ‘034 does not teach one of the particularly claimed silane derivatives.  Xiao ‘173 is drawn to precursors for CVD silicon carbo-nitride films (Abstract) and discloses that silanes and silanamines are generally known as deposition precursors for silicon and nitrogen containing films (PG 0009 for the general formula [if n=0, the formula is a silane, thus any value of n>1 is a silane derivative], PG 0010 and 0013 for specific recitations of N,N-dimethylsilanamine [last formula in each paragraph]; PG 0013 is specifically in context of ALD).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Lai ‘034 to utilize N,N-dimethylsilanamine as a deposition precursor as suggested by Xiao ‘173, as Lai ‘034 want to deposit metal thin films inclusive of silicon compounds and Xiao ‘173 teaches that N,N-dimethylsilanamine is a known precursor for the deposition of silicon-containing films.

Allowable Subject Matter
Claims 1, 2, 4, 5, 7-13, and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As regards Claim 1, Examiner holds the previous rejection of Claim 1 in further combination with Ameen ‘737 as the closest prior art.
Claim 1 – Kaga ‘716 teaches a method of producing a semiconductor device (Abstract) comprising:
introducing a reduction gas that reduces material gas to a space containing a target to be used as the semiconductor device (Figure 11, long pulse of ammonia at end of first cycle; PG 0124 and PG 0132; discussion of space and target at PG 0030, with reference to Figure 1, the space is the volume contained between elements 203 and 219, while the target is the wafers 200 contained within wafer boat 217; ammonia disclosed as reducing gas at PG 0039; the simultaneous introduction of titanium tetrachloride and ammonia as suggested in Figure 11 and PG 0124 is CVD deposition); and
after introducing the reduction gas, introducing the material gas and a first gas simultaneously to the space based on a predetermined partial pressure ratio, the material gas is configured to form and partially etch a film that contains an element on the target (Figure 11 and PG 124, short pulse of titanium tetrachloride and ammonia at beginning of second cycle; Examiner is considering ammonia to be both the reduction gas and the first gas; the simultaneous introduction of titanium tetrachloride and ammonia is CVD; Lee ‘940 teaches that CVD of titanium tetrachloride and ammonia deposits titanium nitride on a deposition target at Column 4 Lines 10-14; titanium nitride necessarily contains titanium; if the gases are introduced together they are necessarily introduced at a predetermined partial pressure ratio; in this step titanium tetrachloride is the material gas and ammonia is the first gas),
Kaga ‘716 does not teach that the material gas includes molybdenum and chlorine.  Kaga ‘716 is open to precursors other than titanium tetrachloride (PG 
Ohmi ‘243 is drawn to methods for preparing a semiconductor device (Abstract) and is drawn to forming pure films of molybdenum (Abstract, e.g. Column 9 Line 45 – Column 10 Line 19, hydrogen followed by hydrogen with organomolybdenum compound).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Kaga ‘716 to use hydrogen in place of ammonia as suggested by Ohmi ‘243, as Kaga ‘716 exemplifies formation of metal nitrides by CVD, Kaga ‘716 is open to forming pure metal films by CVD, Kaga ‘716 is open to the use of molybdenum containing precursors, and Ohmi ‘716 teaches that molybdenum containing precursors in combination with hydrogen can be used to deposit pure films of metal e.g. molybdenum.
Ohmi ‘243 exemplifies organometallic molybdenum compounds in its particular method, but acknowledges that molybdenum halides, e.g. molybdenum pentachloride, are known to react with hydrogen to form pure molybdenum films as well (Column 2 Lines 48-61, hydrogen reduction method of molybdenum pentachloride in CVD to form molybdenum).  Iwasaki ‘505 is also drawn to the formation of thin films on a semiconductor device (Abstract) and teaches that molybdenum pentachloride and hydrogen are a known CVD gas mixture for depositing molybdenum films on semiconductor devices (Column 3 Lines 40-50, specifically 45).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have 
The resulting CVD pattern of the combined references is a pretreatment with hydrogen, followed by a combined exposure of molybdenum pentachloride and hydrogen.  In this case, hydrogen is both the reduction gas (per Ohmi ‘243, hydrogen reduction of molybdenum pentachloride) and the first gas, and molybdenum pentachloride is the material gas.  Molybdenum pentachloride and hydrogen are stipulated by Applicant to have the required etching relationship at PG 0035; as the references have the same disclosed materials, they necessarily would have the same disclosed properties.  However, Examiner notes that the combined collection of references do not disclose the claimed limitation “after forming the film, introducing the material gas without introducing the first gas to partially etch the film”.
Ameen ‘737 is drawn to the processing of semiconductor substrates (Column 5 Lines 26-42), including substrates with vias (Figure 2A element 134).  The substrate is processed with a halide of a metal  (Column 6 Lines 1-4, exemplified titanium) to remove the metal film on the walls of the vias (Column 6 Lines 21-27, exemplified titanium), and then may be further processed to deposit a metal-containing layer (Column 6 Lines 65 – 67, exemplified titanium nitride).  The process teaches using the same titanium halide (in this case, titanium 
Further search and consideration has not found a reference or combination of references, alone or in combination with any reference or combination of references previously cited, which teaches every limitation of Claim 1 in the express context of forming a molybdenum-containing film.  Therefore, Claim 1 is held to contain allowable subject matter.  Claims 2, 4, 5, 7-13, and 20-23 depend from Claim 1 and therefore necessarily contain its allowable subject matter.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 19 NOV 2020, with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claim 1 and dependents therefrom has been withdrawn. 
Applicant argues, and Examiner agrees (as discussed above) that the references of record do not teach or suggest every limitation of Claim 1.  Examiner withdraws the previous rejection of Claim 1 and dependents therefrom.
Certain of Applicant’s arguments, see Remarks, filed 19 NOV 2020, with respect to the rejection(s) of claim(s) 14, 19, and dependents therefrom under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made 
Applicant argues that Claims 14 and 19 as amended overcome the previously cited art.  Examiner agrees and withdraws the previous rejections; however, upon further search and examination, Examiner applies Palley ‘098 to the rejection of Claim 14 and dependents therefrom and applies Xiao ‘173 to Claims 19 and 24 to teach the newly added limitations in those claims in the manner disclosed above.
Examiner notes that in a rejection comprising multiple references, not all references are required to teach every cited limitation.  Deficiencies in particular single references are addressed by the teachings of other references in the combination to fairly teach or suggest every limitation of the claims.
Applicant argues that the dependent claims contain the allowable subject matter of their parent claims.  Examiner notes that at the present time, only independent Claim 1 is held to be allowable.  Examiner agrees with this argument as applied to Claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712